United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, TUSTIN POST
OFFICE, Tustin, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Albers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0388
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 8, 2016 appellant, through counsel, filed a timely appeal from a July 12,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision of OWCP dated August 5, 2015, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that appellant was in the performance of duty at the time of
injury and OWCP failed to follow the Board’s findings and instructions by not reviewing the
merits of the claim.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the
prior appeal are incorporated herein by reference. Relevant facts will be set forth below.
On November 26, 2010 appellant, then a 57-year-old customer service supervisor, filed a
traumatic injury claim (Form CA-1) under the current file, OWCP File No. xxxxxx615, alleging
that at 7:00 p.m. on November 24, 2010 he sustained a head contusion and injuries to his nose,
arm, hands, right knee, neck, and back when he tripped and fell on his face in the employing
establishment’s parking lot while going to his car. He stopped work on November 26, 2010.
In a November 29, 2010 letter, N.S., Postmaster, controverted the claim. She noted that
appellant’s tour of duty ended at 1600 hours, 3 hours before his fall. N.S. maintained that three
hours was not a reasonable amount of time to exit the facility. She further maintained that on the
date of injury appellant was scheduled to work 8 hours, 0700 to 1600, and he was not given any
additional duties to perform. Appellant was also not authorized to be in the facility conducting
personal business.
By decision dated January 18, 2011, OWCP denied appellant’s traumatic injury claim
because he was not in the performance of duty at the time of the November 24, 2010 incident. It
also found that the medical evidence of record did not address his specific work duties or
mention that his fall occurred at work.4
In a September 12, 2011 letter, received by OWCP on September 16, 2011, appellant,
through counsel, requested reconsideration.
In a December 13, 2011 decision, OWCP denied modification of the July 12, 2011
decision. It found that appellant had not submitted any new evidence to establish that he was
authorized to work beyond his normal work schedule or that he was performing duties related to
his employment.
By letter dated April 30, 2012, counsel again requested reconsideration. She contended
that appellant was on the clock at the time of injury and that the employing establishment was
biased against him and failed to follow proper procedures in refusing to pay him for overtime
work. Counsel submitted a March 1, 2012 declaration from J.H., a coworker, who indicated that
appellant worked beyond his tour of duty on November 24, 2010. She also submitted letters
dated January 19 and April 18, 2012 from C.S., a union secretary, who represented appellant
during numerous fact-finding meetings with N.S. regarding his work performance that always
resulted in the issuance of a letter of warning. Counsel noted that appellant had worked on
3

Docket No. 13-0290 (issued November 8, 2013).

4

In the January 18, 2011 decision, OWCP also denied appellant’s claim for wage-loss compensation from
January 8 through 28, 2011 as he had not established an employment-related injury.

2

November 24, 2010 until 7:00 p.m. and explained how the employing establishment
inappropriately handled supervisors who performed unauthorized overtime work.
In an August 2, 2012 decision, OWCP denied further merit review of appellant’s claim.
It found that the statements of C.S. were repetitious and cumulative. On November 20, 2012
appellant, through counsel, appealed to the Board.
By decision dated November 8, 2013, the Board found that OWCP had improperly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).5 The Board found that
the statements of J.H. and C.S. constituted relevant and pertinent new evidence not previously
considered by OWCP. The Board found that their statements directly addressed the basis upon
which OWCP had denied appellant’s claim as they related to whether he was in the performance
of duty prior to his injury. Accordingly, the Board set aside the August 2, 2012 decision and
remanded the case for OWCP to conduct a merit review of the case.
Following remand, OWCP issued an April 17, 2014 decision. It denied modification of
its prior decision finding that appellant was not in the performance of duty at the time of the
November 24, 2010 incident. OWCP reviewed the statements of C.S. and J.H. and found that
this evidence of record was insufficient to establish that appellant was authorized to work beyond
his normal work hours. It relied on the statements of N.S. denying that she had asked appellant
to work overtime and indicated that there was no budget to accommodate duplicate work because
an afternoon supervisor was assigned on November 24, 2010 to handle any such issues.
In an April 15, 2015 letter, received by OWCP on July 7, 2015, appellant, through
counsel, requested reconsideration. Counsel contended that OWCP committed legal error in its
April 17, 2014 decision as it had failed to consider the overtime provisions of the Fair Labor
Standards Act (FLSA) in determining whether appellant was in the performance of duty on
November 24, 2010. She further contended that the employing establishment did not keep
accurate or adequate records regarding employees’ overtime work. Counsel asserted that
appellant had submitted sufficient evidence to establish a reasonable inference that he worked
beyond his normal tour on November 24, 2010 and that the employing establishment had not
submitted evidence to negate this inference.
Counsel submitted unit feedback reports, documents related to the employing
establishment’s timekeeping and overtime pay policies, declarations from employees who
indicated that N.S. had harassed appellant, a clock ring report which indicated that he began his
tour at 8:00 a.m. and ended his tour at 6:30 p.m. on November 24, 2010, and a July 31, 2015
employing establishment letter requesting that OWCP deny his request for reconsideration. She
also resubmitted evidence already of record.
In an August 5, 2015 decision, OWCP denied modification of the April 17, 2014
decision. It found that the evidence submitted was insufficient to establish that appellant
sustained an injury on November 24, 2010 while in the performance of duty.
By letter dated April 6, 2016, received by OWCP on April 13, 2016, counsel requested
reconsideration and essentially reiterated the contentions she advanced in her April 15, 2015
5

Supra note 3.

3

reconsideration request. She also contended that OWCP’s decision should be vacated because it
was based on the false statements of N.S. as to what occurred on November 24, 2010 and that
such statements interfered with appellant’s economic advantage and intentionally inflicted
emotional distress. In addition, N.S. retaliated against him for filing complaints with his
congressman, the employing establishment’s Office of Inspector General (OIG), and the Equal
Employment Opportunity Commission (EEOC) alleging that she falsified employees’ time
records, created a hostile work environment, and harassed and discriminated against him by
controverting his claim in 2010. Counsel asserted that, in denying appellant’s claim on the
merits, OWCP failed to consider the Board’s prior finding about the evidence that warranted
remand of the case for further development as to whether he was in the performance of duty.
Lastly, she asserted that its reliance on the statement of N.S. that appellant was not working at
the time of injury was misplaced based on her lack of credibility and integrity.
In an April 6, 2016 declaration, appellant provided a log of his work activities on
November 24, 2010 from 7:00 a.m. to 7:09 p.m. He noted that he remained off work due to his
serious injuries from November 26, 2010 to January 8, 2011. Appellant reiterated the allegations
with regard to why he worked overtime on November 24, 2010, harassment and poor
recordkeeping by N.S., the complaints he filed against her, and OWCP’s failure to follow the
Board’s instructions and continued denial of his claim. He also submitted evidence previously of
record.
In a July 12, 2016 decision, OWCP denied merit review of appellant’s claim. It found
that the evidence submitted in support of the reconsideration request was repetitious, cumulative,
irrelevant, and immaterial. OWCP noted that appellant submitted no new relevant argument.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.6 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).7 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.8 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.9

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.608(a).

8

Id. at § 10.606(b)(3).

9

Id. at § 10.608(b).

4

ANALYSIS
On April 6, 2016 appellant requested reconsideration of OWCP’s August 5, 2015
decision that denied modification of the denial of his traumatic injury claim. OWCP found that
he was not in the performance of duty when he tripped and fell in a parking lot on
November 24, 2010. The underlying issue on reconsideration is factual in nature, whether
appellant met his burden of proof to establish that he was in the performance of duty at the time
of his fall.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, nor did he advance a relevant legal argument not previously
considered. In an April 6, 2016 request for reconsideration, counsel continued to assert that
OWCP failed to apply the overtime provisions of FLSA to his case, the employing establishment
failed to maintain accurate or adequate timekeeping records, that he had submitted sufficient
evidence to establish a reasonable inference that he worked beyond his normal tour of duty on
November 24, 2010, and that the employing establishment had not submitted any evidence to
negate this inference. These contentions, however, were previously raised by appellant and
addressed by OWCP in its August 5, 2015 decision. Evidence or argument that repeats or
duplicates evidence previously of record has no evidentiary value and does not constitute a basis
for reopening a case.10 Because these arguments have been previously considered, they were
insufficient to require OWCP to conduct a merit review.
Counsel’s arguments that N.S. lacked credibility and integrity due to false statements she
made about the November 24, 2010 incident and that she was biased and retaliated against
appellant for filing complaints with his congressman, the employing establishment’s OIG, and
the EEOC are irrelevant to the underlying issue as they are either similar to prior assertions about
N.S.’s character11 or do not relate to the events occurring on November 24, 2010. The
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.12 Furthermore, appellant did not submit any pertinent new and
relevant evidence to support his general allegations that N.S. was not forthcoming about the
events occurring on November 24, 2010.13
On reconsideration and on appeal, counsel asserts that, in denying appellant’s claim on
the merits, OWCP failed to consider the Board’s prior finding about the evidence that warranted
remand of the case for further development as to whether he was in the performance of duty.
However, on remand, OWCP acted in accordance with the Board’s remand instructions and
reviewed the merits of his case. It subsequently issued the April 17, 2014 decision again denying
his claim. OWCP specifically noted the statements of J.H. and C.S. which served as a basis for
10

J.P., 58 ECAB 289 (2007).

11

See id.

12

See J.J., Docket No. 16-0555 (issued June 2, 2016); Edward Matthew Diekemper, 31 ECAB 224 (1979).

13

See A.K., Docket No. 09-2032 (issued August 3, 2010) (appellant claimed that the employing establishment and
his coworkers lied to him regarding the handling of his claim but appellant did not provide any evidence to support
his contentions; the Board found that appellant’s assertions did not advance a previously unconsidered legal
argument or show that OWCP erroneously applied or interpreted a specific point of law).

5

the Board’s November 8, 2013 remand decision and found that this evidence was insufficient to
establish that appellant was in the performance of duty on November 24, 2014. Consequently,
the Board finds that appellant is not entitled to further review of the merits based on the first and
second requirements under section 10.606(b)(3).
Appellant also did not otherwise submit any relevant and pertinent new evidence with his
April 6, 2016 request for reconsideration. His April 6, 2016 declaration noted a log of his work
activities on November 24, 2010 from 7:00 a.m. to 7:09 p.m. and reiterated his contentions
regarding harassment and poor recordkeeping by N.S., the complaints he filed against her, and
OWCP’s failure to follow the Board’s instructions and continual denial of his claim. Appellant
also submitted evidence previously of record. As stated, evidence or argument that repeats or
duplicates evidence previously of record has no evidentiary value and does not constitute a basis
for reopening a case.14 Likewise, the evidence he resubmitted was already of record and
considered by OWCP in prior decisions and, thus, did not warrant further merit review.15
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

14

See supra note 10.

15

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

